Filed 11/23/22 Bernett v. Rubin CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


BRAD BERNETT,                                              B313680

         Plaintiff and Appellant,                       (Los Angeles County
                                                        Super. Ct.
         v.                                          No. 20STCV34577)

ADAM RUBIN,

     Defendant and
Respondent.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Rupert A. Byrdsong, Judge. Affirmed.
      Law Firm of Harold Greenberg, Harold Greenberg, Jenifer
Anisman; Law Offices of Robert L. Bastian, Jr., and Robert L.
Bastian, Jr., for Plaintiff and Appellant.
      McGarrigle, Kenney & Zampiello, Patrick C. McGarrigle
and Michael J. Kenney for Defendant and Respondent.
      Plaintiff and appellant Brad Bernett (plaintiff) appeals
from the judgment of dismissal entered favor of defendant and
respondent Adam Rubin (defendant) in this action for breach of
contract. The judgment was entered pursuant to previous court
orders (1) confirming an arbitration award dismissing defendant
from a binding arbitration concerning alleged breach of the same
contract at issue in this action and (2) sustaining, without leave
to amend, defendant’s demurrer to the complaint.
      We affirm the judgment.

                           BACKGROUND
      In June 2019, plaintiff filed a demand for arbitration
against defendant and Andrew Shanfeld (Shanfield) pursuant an
arbitration provision in a home improvement contract (the HIC)
entered into by Shanfield and Snow Construction, Inc. (Snow).
The arbitration provision states in relevant part:
      “Any controversy or claim arising out of or related to
      this contract, or breach thereof, shall be settled by
      binding arbitration in accordance with the
      construction industry arbitration rules of the
      American Arbitration Association, and judgment
      upon the award rendered by the arbitrator(s) may be
      entered in any court having jurisdiction thereof. . . .
      [¶] NOTICE: By initialing in the space below you
      are agreeing to have any dispute arising out of the
      matters included in the ‘Arbitration of disputes’
      provision decided by neutral Arbitration as provided
      by California law and you are giving up any rights
      you might possess to have the dispute litigated in a
      court or jury trial. . . .”
     The arbitration provision was initialed by Snow and
Shanfield. Plaintiff asserted rights under the HIC as the




                                 2
assignee of Snow’s rights thereunder in a written assignment
dated June 18, 2019.
      The arbitration proceeded before American Arbitration
Association arbitrator Wesley Davis. After a July 14, 2020
arbitration hearing, the arbitrator issued an award dismissing
defendant from plaintiff’s arbitration demand and claim. The
July 21, 2020 arbitration award states in relevant part: “The
Arbitrator has treated [defendant’s] Motion as a Motion for
Judgment on the Pleadings. The Arbitrator explained that his
authority comes from the contract terms. The Parties to the
contract are stated in the contract and those are the parties that
the Arbitrator has Jurisdiction over unless a party stipulated to
be bound by the arbitration. [¶] . . . Adam Rubin was not a party
to the contract and by this motion he is not stipulating to be
bound by the arbitration . . . .[1] Respondent Adam Rubin is
hereby awarded a judgment of dismissal from Claimants’
Arbitration Demand and claim.” Plaintiff did not petition to
vacate or correct the arbitration award.
      On September 10, 2020, plaintiff commenced this action
against defendant and Carolwood for breach of the HIC.
Defendant demurred to the complaint and filed a motion to
confirm the arbitration award entered in his favor. On February
11, 2021, the trial court granted defendant’s motion to confirm
the arbitration award. On March 22, 2021, the trial court


1     The arbitrator also rejected plaintiff’s argument that
defendant was bound by the terms of the HIC as the alter ego of
Carolwood Hollywood III, LLC (Carolwood), an entity allegedly
owned or controlled in part by defendant. The arbitrator found
that there was no evidence of alter ego liability and that
Carolwood was a nonparty to the HIC.




                                3
granted, without leave to amend, defendant’s demurrer to the
complaint. On April 21, 2021, the trial court entered a judgment
of dismissal in defendant’s favor and against plaintiff and
confirming the arbitration award in defendant’s favor against
plaintiff.
      This appeal followed.

                            DISCUSSION
I.    Applicable law and standard of review
      Judicial review of a judgment confirming an arbitration
award is limited. “[A]rbitral finality is a core component of the
parties’ agreement to submit to arbitration.” (Moncharsh v. Heily
& Blase (1992) 3 Cal.4th 1, 10.) An arbitrator’s decision cannot be
judicially reviewed for errors of fact or law even if the error is
apparent and causes substantial injustice. (Id. at p. 11.) “‘As a
consequence, arbitration awards are generally immune from
judicial review.’” (Ibid.)
      In an appeal from a judgment confirming an arbitration
award, an appellate court may not “‘review the merits of the
dispute, the sufficiency of the evidence, or the arbitrator’s
reasoning, nor may we correct or review an award because of an
arbitrator’s legal or factual error, even if it appears on the
award’s face. Instead, we restrict our review to whether the
award should be vacated under the grounds listed in [Code of
Civil Procedure] section 1286.2.’”2 (EHM Productions, Inc. v.
Starline Tours of Hollywood, Inc. (2018) 21 Cal.App.5th 1058,
1063-1064.)


2    All further statutory references are to the Code of Civil
Procedure unless stated otherwise.




                                 4
       Under section 1286.2 a reviewing court may vacate an
arbitration award only on certain specified grounds. One ground
allows a court to vacate an award if it was procured by fraud or
improper means. (§ 1286.2, subd. (a)(1).) The remaining grounds
allow vacation of an award for arbitrator wrongdoing. (§ 1286.2,
subd. (a)(2)-(6); State Farm Mut. Auto. Ins. Co. v. Robinson (2022)
76 Cal.App.5th 276, 282-283.)
II.    No grounds for vacating the arbitration award or
       reversing the judgment confirming the award
       Plaintiff cites none of the grounds set forth in section
1286.2 as a basis for vacating the arbitration award or reversing
the judgment confirming the award. Rather, he erroneously
claims the award does not preclude him from suing defendant on
the HIC because the arbitrator dismissed defendant from the
arbitration for lack of jurisdiction. The record indicates, however,
that defendant appeared and participated in the arbitration and
that the arbitrator’s award of dismissal was an adjudication on
the merits. In the words of the arbitrator, the award grants a
motion for judgment on the pleadings. (See Pacific Legal
Foundation v. Unemployment Ins. Appeals Bd. (1977) 74
Cal.App.3d 150, 157 [granting motion for judgment on the
pleadings is in essence a decision on the merits].) A confirmed
arbitration award has “the same force and effect as, and is
subject to all the provisions of law relating to, a judgment in a
civil action of the same jurisdictional classification.” (§ 1287.4.)
We therefore reject plaintiff’s arguments that the doctrines of res
judicata or collateral estoppel do not apply to preclude him from
litigating his breach of contract claim against defendant.
       The arbitration award states that the arbitrator has
jurisdiction to bind only parties to the HIC or those who stipulate




                                 5
to be bound. The award further states that defendant was
dismissed as a nonparty to the HIC who did not stipulate to be
bound by the arbitration. Plaintiff, on the other hand, by
demanding arbitration, asserted rights as a party to the HIC and
stipulated to be bound by the arbitration. The arbitration award
accordingly is binding against him.

                         DISPOSITION
       The judgment is affirmed. Defendant shall recover his
costs on appeal.


                                    ________________________
                                    CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
HOFFSTADT, J.




                                6